Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 1 of 18 Pageid#: 2359


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ABINGDON DIVISION


   UNITED STATES OF AMERICA                      )
                                                 )
                                                 )     Case No. 1:19CR00051
                                                 )
   v.                                            )     OPINION AND ORDER
                                                 )
   TERESA BLANKENSHIP                            )     By: James P. Jones
   BARRINGER,                                    )     United States District Judge
                                                 )
                     Defendant.                  )

        S. Cagle Juhan, Assistant United States Attorney, Charlottesville, Virginia,
  for United States; James B. Lees, Jr., HUNT & LEES, L.C., Charleston, West Virginia,
  and John E. Jessee, JESSEE, READ & HOWARD, P.C., Abingdon, Virginia, for
  Defendant.

        The defendant, convicted by a jury of three counts of willfully failing to pay

  over payroll taxes, two counts of wire fraud, and three counts of making false

  statements to federal agents, has filed a motion seeking judgment of acquittal or a

  new trial. The motion has been fully briefed and is ripe for decision. While the

  defendant makes numerous contentions in support of her motion, I find that all lack

  merit except her attack on the wire fraud convictions and I will grant judgment of

  acquittal as to those counts.

                                   I. THE CHARGES.

        A grand jury of this court indicted Teresa Blankenship Barringer on October

  22, 2019. Barringer was indicted on four counts for willfully failing to pay over

  payroll tax for the fourth quarter of 2015 and the first three quarters of 2016, in
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 2 of 18 Pageid#: 2360


  violation of 26 U.S.C. § 7202 (Counts One, Two, Three, and Four). She was also

  charged with two counts of wire fraud for making false statements to her company’s

  401(k) plan provider in order to obtain funds from her account, in violation of 18

  U.S.C. § 1343 (Counts Five and Six). Finally, Barringer was indicted on three counts

  for making false statements to federal agents, in violation of 18 U.S.C. § 1001

  (Counts Seven, Eight, and Nine). This case was tried beginning on December 11,

  2019, and lasted three days. The government dismissed Count One relating to the

  2015 fourth quarter payroll taxes on the morning of trial. The jury found the

  defendant guilty on all other counts.

                                II. STANDARDS OF REVIEW.

         When considering a motion for judgment of acquittal under Federal Rule of

  Criminal Procedure 29(c), the trial evidence is to be viewed in the light most

  favorable to the prosecution and denial is proper where substantial evidence supports

  the verdict. United States v. Zelaya, 908 F.3d 920, 925 (4th Cir. 2018). “Substantial

  evidence means evidence that a reasonable finder of fact could accept as adequate

  and sufficient to support a conclusion of a defendant’s guilt beyond a reasonable

  doubt.” United States v. Armel, 585 F.3d 182, 184 (4th Cir. 2009).1 In appraising

  the sufficiency of the evidence, it is not necessary that the trial judge be convinced

  beyond a reasonable doubt of the guilt of defendant. Instead, “the relevant question



         1
           I have omitted internal quotation marks, alterations, and citations throughout this
  opinion, unless otherwise noted.
                                              -2-
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 3 of 18 Pageid#: 2361


  is whether, after viewing the evidence in the light most favorable to the prosecution,

  any rational trier of fact could have found the essential elements of the crime beyond

  a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Finally, the

  court is “not entitled to assess witness credibility, and [should] assume that the jury

  resolved any conflicting evidence in the prosecution’s favor.” United States v.

  Jeffers, 570 F.3d 557, 565 (4th Cir. 2009).

        If I enter a judgment of acquittal, I must also conditionally determine whether

  a new trial on those charges should be granted in the event the judgment of acquittal

  is reversed or vacated on appeal, “unless the appellate court orders otherwise.” Fed.

  R. Crim. P. 29(d)(3)(A).

        I may grant the defendant’s motion for a new trial “if the interest of justice so

  requires.” Fed. R. Crim. P. 33(a). A trial court has broad discretion to grant or deny

  a defendant’s motion for a new trial. United States v. Smith, 451 F.3d 209, 216–17

  (4th Cir. 2006). Motions for a new trial based upon the sufficiency of the evidence

  are generally disfavored and are granted “only when the evidence weighs heavily

  against the verdict.” United States v. Chavez, 894 F.3d 593, 607 (4th Cir. 2018). If

  the motion for new trial is based on erroneous jury instructions, or other trial errors,

  the error is examined under the harmless error analysis. Fed. R. Crim. P. 52(a).

                                III. EVIDENCE AT TRIAL.

        The defendant Barringer was the executive vice president of J & R

  Manufacturing (J & R), and in charge of the day-to-day operations of the company.

                                            -3-
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 4 of 18 Pageid#: 2362


  She received a salary of as much as $250,000 per year. Her responsibilities ranged

  from managing vendor and customer communications to handling the business’s

  bookkeeping. Starting from at least 2012, the business began to have financial

  liquidity issues. The defendant discussed potential solutions with the individual

  owner of J & R. She recommended reducing the workforce, adjusting the supply

  orders, or opening a line of credit with a lender. The defendant and the owner could

  not come to an agreement, and this indecision amplified the business’ financial woes.

  The defendant eventually chose to use her personal funds to keep the business afloat,

  motivated by her desire to keep her well-paying job.

        In 2014, the defendant fell behind on paying the company’s payroll taxes to

  the Internal Revenue Service.2 As funds became tighter, and after the company

  received a notification from the IRS that it owed the taxes, the defendant decided to

  withdraw funds from her vested account in the company’s 401(k) retirement plan.

  At some point in 2014 the defendant reached out to the provider of J & R’s 401(k)

  plan — AXA Equitable Life Insurance Company (AXA) — for guidance on how to

  withdraw money from her account.3 She explained that she needed the funds to keep



        2
           Federal payroll taxes consist of deductions by an employer from its employees’
  wages, as well as amounts paid by the employer based on those wages. The employer is
  then required to account for and send these amounts on a quarterly basis to the IRS.
        3
           I will refer to AXA as the “provider” of the defendant’s 401(k) retirement plan,
  even though the government’s evidence referred to AXA as a “volume submitter sponsor.”
  Group Annuity Application, Gov’t Ex. 59C, ECF No. 54–44. The IRS amended the
  nomenclature in July of 2017, so that an entity who offers a pre-approved form retirement
  plan to a business is referred to simply as a “provider.” IRS, Types of Pre-Approved
                                            -4-
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 5 of 18 Pageid#: 2363


  J & R in operation, but she was told that was not a permissible reason to make a

  withdrawal from her account. Rather than accept that answer, the defendant faxed

  forms to AXA seeking a hardship withdrawal on November 20, 2014. She claimed

  in her application that she needed the money to prevent foreclosure on her primary

  residence, which was a permissible reason for withdrawal, although in fact she was

  ahead on her mortgage payments. The defendant signed the application as both the

  plan administrator — who had the legal obligation to verify the accuracy of a

  participant’s hardship withdrawal request — and as a plan participant.

        After receiving the distribution from her 401(k) account, rather than pay the

  required payroll taxes, Barringer used the money to pay company vendors and

  reimburse herself for the prior loans she had made to the company. These decisions

  led to the payroll taxes not being paid for the first three quarters of 2016. On

  September 2, 2016, she sought to withdraw the remainder of her 401(k) account.

  She did not claim a hardship withdrawal as previously but instead claimed that she

  had left her job at J & R on August 31, 2016. However, in fact she continued to

  work at the business until October 28, 2016.

        Barringer was interview by federal officers on July 25, 2019. During this

  interview, she repeated the false statements that she had made on the applications to

  withdraw funds from her 401(k) account. She also lied when she told the agents that



  Retirement Plans, https://www.irs.gov/retirement-plans/types-of-pre-approved-retirement
  -plans (last visited July 24, 2020).
                                           -5-
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 6 of 18 Pageid#: 2364


  she had not gotten paid after August 31, 2016, when in fact she had received checks

  from the company after that date.

                                      IV. ANALYSIS.

        Under the Employee Retirement Income Security Act (ERISA), there are two

  types of retirement contribution plans. This case involves a defined contribution

  plan, more specifically a 401(k) plan. Gov’t Ex. 5, Summary Plan Description, ECF

  No. 54-5. A defined contribution plan provides an employee with an individual

  account to which both the employer and employee can contribute a defined amount.

  In most plans, a participant may then invest their individual account in any

  investment option provided under the plan and they bear all the investment risk.

  Although a 401(k) carries this risk, each individual account holder is afforded an

  important protection that does not exist in a defined benefit plan, in that the money

  in a participant’s 401(k) account is their own money. Pender v. Bank of Am. Corp.,

  No. 3:05-CV-238-MU, 2010 WL 1434297, at *1 (W.D.N.C. Apr. 7, 2010).

  Employee benefit plan assets are typically “held in trust by one or more trustees.

  Such trustee or trustees shall be either named in the trust instrument or in the plan

  instrument . . . or appointed by a person who is a named fiduciary, and upon

  acceptance of being named or appointed, the trustee or trustees shall have exclusive

  authority and discretion to manage and control the assets of the plan.” 29 U.S.C. §

  1103(a).



                                          -6-
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 7 of 18 Pageid#: 2365


        A 401(k) plan trustee’s responsibility is the investment and protection of the

  plan’s assets, whereas the plan administrator — who is typically the employer —

  handles operational concerns. The 401(k) Handbook § 633 (Jane Meachem ed., Jan.

  2016 Supp.). An employee may not generally obtain a distribution from a 401(k)

  plan before the employee separates from service; however, an employee may receive

  a hardship withdrawal once certain conditions are met. Id. at § 420 (Apr. 2019

  Supp.). “A plan’s hardship withdrawal rules must restrict employees’ access to their

  account money. A plan may provide for hardship withdrawals only in the event of

  an immediate and heavy financial need and when the withdrawal is necessary to

  satisfy that need.” Id.

        Determinations of need must be made under either the general “facts-and-

  circumstances” tests or specific hardship “safe harbors” provided in the IRS

  regulations on plan distributions, and the determination must be based on the

  standards set forth in the plan. Id. Failure to substantiate compliance with the

  hardship requirements can result in a disqualifying plan distribution. Id. Safe harbor

  tests are more restrictive than general tests, and a plan may choose which safe harbor

  tests to adopt. Overall, the safe harbor must satisfy the requirement that the financial

  need be immediate and heavy, as well as that the withdrawal is necessary to satisfy

  that financial need. Id. at § 422.

        The recognized immediate and heavy financial needs to justify a withdrawal

  include: medical expenses; costs directly related to the purchase of a primary

                                            -7-
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 8 of 18 Pageid#: 2366


  residence; education expenses, including tuition, for a 12-month period; payments

  necessary to prevent either eviction of the employee from her principal residence or

  foreclosure on the mortgage on that residence; funeral expenses; certain expenses

  relating to the repair of damages to the employee’s principal residence; and expenses

  incurred during a declared disaster. Id. And if the plan specifies only some of the

  events set forth in the safe harbors, “any financial needs that fall outside these

  circumstances, regardless of their nature and urgency, would not qualify for a

  hardship withdrawal.” Id. The IRS may expand this list of immediate and heavy

  financial needs in revenue rulings, notices, and other documents of general

  applicability, but not on an individual basis.

                   A. THE WIRE FRAUD CONVICTIONS MUST BE SET ASIDE.

        The defendant’s main challenge is directed towards her wire fraud

  convictions. I agree that the government failed to prove that the defendant’s deceit

  deprived another of a property interest.

        To obtain a conviction for wire fraud, in violation of 18 U.S.C. § 1343, the

  government must show that the defendant “(1) devised or intended to devise a

  scheme to defraud and (2) used the mail or wire communications in furtherance of

  the scheme.” United States v. Wynn, 684 F.3d 473, 477 (4th Cir. 2012). The element

  “to defraud” has “the common understanding of wronging one in his property rights

  by dishonest methods or schemes, and usually signify the deprivation of something



                                             -8-
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 9 of 18 Pageid#: 2367


  of value by trick, deceit, chicane, or overreaching.” Carpenter v. United States, 484

  U.S. 19, 27 (1987).

        The defendant’s sufficiency challenge is that the government did not present

  evidence that she deprived, or intended to deprive, another of something of value

  because the government did not present evidence of who or what might have been

  deprived of their property interest by her deception and that she believed she was the

  sole owner of her 401(k) plan assets. She relies on the Fourth Circuit case of United

  States v. Adler, 186 F.3d 574 (4th Cir. 1999). The Adler court noted a distinction

  between property and a right to that property for purposes of a wire fraud violation,

  in which the court concluded a creditor-victim’s interest in funds to satisfy an

  unsecured debt — in which the funds were directed to another recipient through

  deceit by the debtor-defendant — did not have a sufficient interest to meet a wire

  fraud violation. Id. at 577. The Adler court clarified that the question in such wire

  fraud cases of “whether something is a ‘thing of value’ and thus protected under the

  wire fraud statute from being fraudulently obtained is distinct from the question of

  who has a property right to that ‘thing.’” Id. at 577 n.4.

        The    trial    record   contains    substantial   evidence    of   Barringer’s

  misrepresentations and knowledge, including documents, bank statements, and her

  own statements to law enforcement agents when confronted about her actions.

  While the trial record supports the defendant’s convictions for her failure to pay

  payroll taxes and her false statements to the federal agents, the government did not

                                            -9-
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 10 of 18 Pageid#: 2368


   show that another individual or entity had property rights in the 401(k) assets so that

   her deceit to obtain these funds deprived that other individual or entity of a property

   right.    The government relies solely upon the testimony of Ron Vincek, a

   representative of AXA, the 401(k) plan provider for J & R. I find that Vincek was

   not able to sufficiently prove who might have a property interest in Barringer’s

   401(k) plan account, other than Barringer.

            In his testimony before the jury, Vincek discussed the general operation of

   401(k) plans and authenticated the specific terms of J & R’s 401(k) plan. Vincek

   also testified as to the consequences AXA might face for an improper distribution

   due to a plan participant’s misrepresentations about eligibility for a hardship

   withdrawal. Tr. 70, ECF No. 87.

            The government thus argues that AXA’s relationship with J & R qualified as

   a property interest because it could be penalized by the IRS for releasing the 401(k)

   funds based upon a fraudulent hardship withdrawal. Vincek did not claim AXA

   was the victim of a fraud nor had it suffered any loss or financial hardship due to

   Barringer’s misrepresentations. Id. at 73. I find that under Adler, AXA’s contractual

   interest is not a qualifying property interest for purposes of the wire fraud statute. It

   is possible that the trustee designated by J & R, Reliance Trust Company, may have

   had a property interest in the 401(k) plan. But the government did not introduce any

   evidence about that relationship; no witness testified concerning it and no document



                                             - 10 -
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 11 of 18 Pageid#: 2369


   evidencing the trust arrangement was admitted. Moreover, there was no evidence

   that any misrepresentations were made to the trustee.

         Consequently, the government failed to prove an essential element of wire

   fraud — that someone was deprived of a property interest due to the defendant’s

   misrepresentations. The wire fraud convictions must be set aside.

         If my decision to enter a judgment of acquittal on the defendant’s wire fraud

   convictions is reversed or vacated on appeal, I find that the interest of justice does

   not require a new trial. Fed. R. Crim. P. 29(d), 33(a). While I find that the

   government failed to prove one of the elements of wire fraud, if the Fourth Circuit

   does not agree and instead finds that the government presented sufficient evidence

   on this element, then a new trial would be inappropriate.

         The defendant primarily seeks a new trial on the basis of the following

   instruction given to the jury:

         Under the law, even though a participant in a 401(k) plan deposited his
         or her own money in the plan or is otherwise vested in the plan, the plan
         itself controls the assets of the plan until they are withdrawn by the
         participant. Accordingly, the plan has property rights in the assets of
         the plan until withdrawal occurs.

   Final Jury Instr. 16A, ECF No. 63 (emphasis added).

         For the reasons stated concerning the wire fraud convictions, the instruction

   in question was not supported by the evidence and was thus erroneous. Regardless,

   because the wire fraud convictions must be set aside, the inclusion of this erroneous

   instruction was harmless. Fed. R. Crim. P. 52(a). The other convictions could not

                                           - 11 -
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 12 of 18 Pageid#: 2370


   have been influenced by this erroneous instruction and thus the remaining counts

   need not be set aside.

                  B. THE COURT CORRECTLY REFUSED TO INSTRUCT ON
                     THE DEFENSE OF GOOD FAITH ON THE TAX CHARGES.

         The defendant’s main challenge to the tax convictions was the court’s refusal

   to instruct the jury on the good faith defense for those counts, even though the court

   had provided such an instruction on the wire fraud charges. I find that my decision

   to refuse to instruct the jury on the good faith defense for the tax charges was correct.

   “[A] defendant is entitled to an instruction as to any recognized defense for which

   there exists evidence sufficient for a reasonable jury to find in his favor.” Mathews

   v. United States, 485 U.S. 58, 63 (1988). In determining the sufficiency of the

   evidence to support a defendant’s request for a jury instruction on a theory of

   defense, “the testimony most favorable to the defendant should be accepted.” United

   States v. Ricks, 573 F.3d 198, 199 (4th Cir. 2009). In rejecting the defendant’s

   requested jury instruction, I found that the defendant’s admissions during both her

   witness interview and her trial testimony proved willfulness and negated any

   possible good faith defense.      The defendant has not presented any additional

   information or argument to dissuade me from that finding. Second, I properly

   instructed the jury on the knowledge elements of the offense, so that a good faith

   instruction was not necessary. United States v. Kuai Li, 280 F. App’x 267, 270 (4th

   Cir. 2008) (unpublished).      Finally, my general instruction on willfulness was


                                             - 12 -
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 13 of 18 Pageid#: 2371


   sufficient. United States v. Fowler, 932 F.2d 306, 317 (4th Cir. 1991) (refusing to

   require separate good faith instruction when instruction on specific intent adequate).

                        C. THE COURT CORRECTLY DENIED A MISTRIAL.

         The defendant moved for a mistrial after the government’s closing argument.

   In its initial closing, the government argued that the defendant’s claimed reliance on

   a letter from a civil IRS agent — which the defendant testified threatened her with

   personal liability for J & R’s failure to pay its payroll taxes, including assessment of

   her house — was not a believable reason for her misleading statements to obtain her

   401(k) hardship withdrawal and her false statements to law enforcement. The

   government suggested it was not believable because she did not subpoena the civil

   agent to testify nor did she introduce the civil IRS notices into evidence. Tr. 47–48,

   ECF No. 89. The defendant only entered the letter into evidence after the jury began

   deliberations to create an appellate record. Id. at 106. The government noted that

   reciprocal discovery was not provided to it until a few days before trial, and that the

   letters were also post-dated from the misleading statements to AXA for the 401(k)

   hardship withdrawal. Id. at 106–07.

         In determining whether a defendant’s due process rights were violated by a

   prosecutor’s closing argument, the court must consider “(1) whether the remarks

   were, in fact, improper, and, (2) if so, whether the improper remarks so prejudiced

   the defendant’s substantial rights that the defendant was denied a fair trial.” United

   States v. Lighty, 616 F.3d 321, 359 (4th Cir. 2010). It is well established that

                                            - 13 -
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 14 of 18 Pageid#: 2372


   “prosecutors must refrain from making burden-shifting arguments which suggest

   that the defendant has an obligation to produce any evidence or to prove innocence.”

   United States v. Saint Louis, 889 F.3d 145, 156 (4th Cir. 2018).

         Yet the defendant chose to testify about her state of mind after receiving this

   alleged civil IRS letter, and she chose not to introduce it into evidence before the

   jury despite orally offering to do so. The government was, therefore, permitted to

   comment on the strength of this uncorroborated defense; such a challenge did not

   shift the burden of proof. See United States v. Weil, 561 F.2d 1109, 1112 (4th Cir.

   1977) (“When a defendant chooses to testify, he is subject to cross-examination to

   the same extent as any other witness. It was well within the permissible bounds of

   cross-examination for the government to inquire whether a witness who could

   possibly have corroborated the defendant’s story had been summoned to court by

   the defense”). The statements were also made during the government’s initial

   closing statement, so that the defendant addressed the argument and attempted to

   reduce the sting.

         Even if the remark was improper, the defendant cannot show prejudice. In

   determining prejudice, the court must consider “(1) the degree to which the

   prosecutor’s remarks had a tendency to mislead the jury and to prejudice the accused;

   (2) whether the remarks were isolated or extensive; (3) absent the remarks, the

   strength of competent proof introduced to establish the guilt of the accused; . . . (4)

   whether the comments were deliberately placed before the jury to divert attention to

                                            - 14 -
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 15 of 18 Pageid#: 2373


   extraneous matters[;] . . . (5) whether the prosecutor’s remarks were invited by

   improper conduct of defense counsel[;] and (6) whether curative instructions were

   given to the jury.” Lighty, 616 F.3d at 361.

         In initially deciding the defendant’s mistrial motion, I found that the

   prosecutor’s remark was isolated and made only to respond to the uncorroborated

   defense rather than to divert the jury’s attention. Moreover, the comments did

   nothing to alter the strength of the proof before the jury, and my instructions to the

   jury that the government carries the burden of proof mitigated any potential that the

   jury would be misled. Finally, the government’s observation was not misleading

   because the defendant’s alleged supportive documents — admitted after the close of

   evidence — did not actually support her testimony. Accordingly, my denial of the

   defendant’s motion for mistrial was appropriate. Saint Louis, 889 F.3d at 156–57.

                      D. THE IRS MEMORANDUM OF INTERVIEW
                              WAS PROPERLY EXCLUDED.

         The court properly excluded the IRS agent’s memorandum of interview from

   his interview of the defendant because admission of the entire memorandum would

   have been inappropriate extrinsic evidence under Federal Rule of Evidence 613(a).

   It would also have been inappropriate extrinsic evidence under Rule 613(b) to

   impeach the IRS agent, because the defendant did not sufficiently establish

   inconsistencies to permit admission of the entire memorandum. United States v.

   Barile, 286 F.3d 749, 755 (4th Cir. 2002) (noting that relying on Rule 613(b) “first

   requires that a prior statement be inconsistent”); United States v. Gravely, 840 F.2d
                                           - 15 -
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 16 of 18 Pageid#: 2374


   1156, 1163 (4th Cir. 1988) (noting that a prior statement is inconsistent if it, “taken

   as a whole, either by what it says or by what it omits to say affords some indication

   that the fact was different from the testimony of the witness whom it sought to

   contradict”).

         Furthermore, the memorandum would not be admissible under Rule 613(b)

   because it was not a summary of statements by the agent, but the agent’s summary

   of the defendant’s statements during her interview. See, e.g., United States v.

   Almonte, 956 F.2d 27, 29 (2d Cir. 1992) (“a third party’s characterization of a

   witness’s statement does not constitute a prior statement of that witness unless the

   witness has subscribed to that characterization”). The defendant also explained that

   her reason for wanting to introduce the memorandum was for her statements to the

   government to be part of the record, which the government correctly noted was

   hearsay and impermissible extrinsic evidence to impeach. Tr. 62–63, ECF No. 88.

   Regardless, the defendant was able to methodically cross-examine the agent about

   the interview, as well as later testify about her own statements, so that she could

   argue about the thoroughness of the investigation.

                    E. EVIDENCE OF THE DISMISSAL DATE FOR COUNT
                       ONE WAS IRRELEVANT AND PROPERLY EXCLUDED.

         Finally, the defendant’s challenge to my evidentiary ruling regarding

   disclosure of when the government dismissed Count One from the Indictment lacks

   merit. Rule 403 of the Federal Rules of Evidence provides that a district court “may

   exclude relevant evidence if its probative value is substantially outweighed by a
                                            - 16 -
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 17 of 18 Pageid#: 2375


   danger of . . . unfair prejudice, confusing the issues, misleading the jury, undue delay,

   wasting time, or needlessly presenting cumulative evidence.” Courts have “wide

   discretion to determine what evidence is admissible,” although the rule is generally

   one of inclusion. United States v. Udeozor, 515 F.3d 260, 264–65 (4th Cir. 2008).

   I properly sustained the government’s objection to requiring the IRS agent to testify

   about when Count One was dismissed from the Indictment, because it was not

   relevant to the credibility of the witness. Regardless, the defendant was permitted

   to ask numerous questions relating to why the count was dismissed, which she later

   used to argue that the government’s investigation had not been thorough; only the

   date was determined to be irrelevant. Tr. 72–73, ECF No. 88.

                                         IV. CONCLUSION.

         For these reasons, it is ORDERED as follow:

         1.     Defendant’s Rule 33 Motion for New Trial and for Rule 29(c) Judgment

   of Acquittal, EFC No. 93, is GRANTED IN PART AND DENIED IN PART;

         2.     Judgment of Acquittal is entered in favor of Defendant as to Counts

   Five and Six of the Indictment;

         3.     A new trial is not conditionally ordered if the judgment of acquittal is

   later vacated or reversed;

         4.      The Clerk shall schedule sentencing on the remaining counts of

   conviction; and



                                             - 17 -
Case 1:19-cr-00051-JPJ-PMS Document 129 Filed 08/21/20 Page 18 of 18 Pageid#: 2376


         5.     The Probation Officer shall prepare an Addendum to the Presentence

   Investigation Report reflecting the rulings of the court herein.

                                                     ENTER: August 21, 2020

                                                     /s/ JAMES P. JONES
                                                     United States District Judge




                                            - 18 -
